DETAILED ACTION
This Office Action is in response to claims filed on 8/18/2021. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/18/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-8, 11, and 21-25 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2015/0009925 A1); in view of Lee et al. (US 2017/0105166 A1); and in further view of Papasakellariou et al. (US 2015/0085717 A1).

	Regarding claims 1 and 21; Park discloses determining, by a base station, one or more cell-specific reference signal (CRS)- based downlink transmissions scheduled during a multicast-broadcast single frequency network (MBSFN) subframe of a plurality of MBSFN subframes within a transmission frame for one or more user equipments (UEs) (a base station transmits information about support of CRS transmission in the MBSFN region of a specific subframe among MBSFN subframes to the UE; see paragraphs [0017], [0127]), wherein the one or more UEs are configured for a CRS-based transmission mode (the UE may operate in the CRS based transmission mode; see paragraph [0128]); and in response to determination of no multicast-broadcast transmissions in the MBSFN subframe (a base station determines to transmit unicast data in an MBSFN subframe; see paragraphs [0127] - [0128]): transmitting, by the base station, CRS during a MBSFN region of the MBSFN subframe (the base station transmits CRS based unicast data in the MBSFN region of a specific MBSFN subframe; see paragraphs [0127] – [0128]); and transmitting, by the base station, the one or more CRS-based downlink transmissions to the one or more UEs (the base station transmits CRS-based transmission in a MBSFN subframe to the UE; see paragraphs [0127] – [0128]).

Park does not explicitly disclose a first subset of the MBSFN subframes are allocated for transmissions in the CRS-based transmission mode.
Lee discloses wherein a first subset of the plurality of MBSFN subframes are allocated for transmissions with the one or more UEs in the CRS-based transmission mode (two or more subsets of MBSFN subframes may be defined; a PDSCH maybe received using CRS in one subset of MBSFN subrames; see paragraph [0119]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park and Lee to allocate a subset of the MBSFN subframes for transmissions in the CRS-based transmission mode to allow different PDSCH receptions (see paragraph [0119] of Lee). 
The combination of Park and Lee discloses a method of supporting a CRS based transmission mode in an MBSFN subframe.
The combination of Park and Lee does not explicitly disclose transmitting the CRS across one or more resource blocks.
	Papasakellariou discloses wherein the transmitting the CRS includes transmitting the CRS across one or more resource blocks (RBs) on which the one or more CRS-based downlink transmissions are transmitted (the eNB can transmit CRS as in a unicast SF in the middle 6 RBs of a DL operating bandwidth while transmitting CRS as in a MBSFN SF in the remaining part of the DL operating bandwidth; for each RB, a CRS pattern can be as in a unicast SF, the remaining regions of SF 3010 contain CRS 3050 as for a MBSFN SF 3060; see paragraphs [0204]-[0206] and Fig. 30).


	Specifically for claim 21; Park discloses at least one processor of a base station (processor 11; see Fig. 12); and a memory coupled to the at least one processor (memory 12; see Fig. 12).

Regarding claims 2 and 22; Park discloses signaling, by the base station, an identifier identifying the transmitting of the CRS (the base station transmit MBSFN subframe bitmap information supporting CRS transmission as a subset of bitmap information of the MBSFN subframe to the UE; see paragraph [0127]).

Regarding claims 3 and 23; Park discloses a method of supporting a CRS based transmission mode in an MBSFN subframe.
The combination of Park and Lee does not explicitly disclose transmitting the CRS across one or more additional RBs.
Papasakellariou discloses wherein the transmitting the CRS across the one or more RBs further includes: transmitting the CRS across one or more additional RBs at both edges of the one or more RBs (for each RB, a CRS pattern can be as in a unicast SF, the remaining regions of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park and Papasakellariou to transmit the CRS across one or more additional RBs to assist UE in reducing a level of hypothesis testing (see paragraph [0202] of Papasakellariou).

Regarding claims 4 and 24; Park discloses a method of supporting a CRS based transmission mode in an MBSFN subframe.
The combination of Park and Lee does not explicitly disclose transmitting the CRS across one or more additional RBs.
Papasakellariou discloses transmitting the CRS across a contiguous set of RBs that incorporates the one or more RBs when the one or more RBs are non-contiguous, wherein the contiguous set of RBs spans a lowest RB on which at least a portion of the one or more CRS-based downlink transmissions is transmitted and a highest RB on which at least another portion of the one or more CRS-based downlink transmissions is transmitted (an eNB can transmit CRS in the middle 6 RBs of a DL operating bandwidth while transmitting CRS as in a MBSFN SF in the remaining part of the DL operating bandwidth; MBSFN CRS 3050 is transmitted in RBs above the middle 6RBs and MBSFN CRS 3060 is transmitted below the middle 6RBs; see paragraphs [0204]-[0206] and Fig. 30). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park and Papasakellariou to transmit 

Regarding claim 5; Park discloses wherein the signaling signals the identifier to one of: wherein the signaling signals the identifier to one of: all UEs served by the base station (no patentable weight is given due to the claim language or); or selected UEs with the downlink transmissions scheduled in the MBSFN subframe where the CRS is transmitted (the base station transmit MBSFN subframe bitmap information supporting CRS transmission as a subset of bitmap information of the MBSFN subframe to the UE; see paragraph [0127]).

	Regarding claim 6; Park discloses wherein the signaling identifies the identifier using: system information message (the MBSFN-SubframeConfig is system information transmitted by a higher-layer signal of the system and includes bit map information; see paragraph [0127]); or downlink control information (DCI) in a control channel transmitted in the MBSFN subframe where CRS is transmitted; or the DCI in the control channel transmitted in a location including one of: a subframe, or a slot, or an OFDM symbol, at least one location before the MBSFN subframe where CRS is transmitted (no patentable weight is given to other limitations due to the claim language or).

	Regarding claim 7; Park discloses a second subset of the plurality of MBSFN subframes are assigned for transmissions with one or more additional UEs in a non-CRS-based transmission mode (no patentable weight is given due to a claim language or); or the plurality of MBSFN subframes are configured for use for transmissions with any UE served by the base station (a base station transmits a downlink signal to a UE in a MBSFN subframe including allocation information for a CRS, among a plurality MBSFN subframes to the UEs; CRS is shared among all UEs in a cell; see paragraphs [0017] and [0079]).

Regarding claim 8; Park discloses allocating a number of MBSFN subframes in one of the first subset or the second subset depending on a UE distribution (the unicast data for LTE-A UEs is transmitted through the MBSFN subframe; the legacy UEs do not expect that unicast data will be transmitted in the MBSFN subframe; see paragraph [0116] and Fig. 8). 
	
Regarding claims 11 and 25; Park discloses a method of supporting a CRS based transmission mode in an MBSFN subframe.
The combination of Park and Lee does not explicitly disclose signaling an indicator indicating the subset of the MBSFN subframes to all UEs.
Lee discloses signaling, by the base station, an indicator to all UEs served by the base station, wherein the indicator indicates the subset of MBSFN subframes (a CE-SI message includes information related to the subset of potential MBSFN subframes is transmitted to WTRUs in CRS based transmission mode; see paragraphs [0061], [0121]-[0122]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park, Lee and Papasakellariou to signal a subset of MBSFN subframes to UEs to differentiate MBSFN subframes from non-MBSFN subframes (see paragraph [0112] of Lee). 

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Park; in view of Lee; in view of Papasakellariou; and in further view of Ng et al. (US 2016/0270100 A1).

Regarding claim 9; Park discloses refraining, by the base station, from scheduling transmissions to the one or more additional UEs in a non-CRS-based transmission mode (the base station transmits to a UE information about a transmission mode allocating CRS; other UEs in the UE group are not transmitted in DM-RS transmission mode; see paragraphs [0064] and [0127]); or scheduling, by the base station, the one or more additional UEs in the non-CRS-based transmission mode by rate-matching unicast data transmissions to the one or more additional UEs around the CRS transmissions in the MBSFN subframe (no patentable weight is give due to the claim language or); or scheduling, by the base station, a fallback transmission mode for the one or more additional UEs, wherein the fallback transmission mode configured the one or more additional UEs for the CRS-based transmission mode (no patentable weight is give due to the claim language or).
The combination of Park and Lee does not explicitly disclose determining DM-RS scheduled transmission to other UEs.
Ng discloses determining, by the base station, one or more non-CRS-based scheduled transmissions within the MBSFN subframe to one or more additional UEs, wherein the one or more additional UEs are configured for non-CRS-based transmissions (UEs configured with DM-RS based transmission modes can be scheduled in MBSFN subframes; see paragraph [0120]); prohibiting, by the base station, selection of the transmitting the CRS across the system bandwidth in response to the determining the one or more non-CRS-based scheduled transmissions (UEs configured with CRS based transmission modes can be scheduled in non-
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park, Lee, Papasakellariou and Ng to determine DM-RS scheduled transmission to other UEs in order to schedule compatible UEs (see paragraph [0120] of Ng). 

Regarding claim 10; Park discloses a method of supporting a CRS based transmission mode in an MBSFN subframe.
The combination of Park and Lee does not explicitly disclose determining DM-RS scheduled transmission to other UEs.
Ng discloses transmitting, by the base station, downlink transmission to one or more additional UEs in a non-CRS-based transmission mode using one or more additional RBs of the system bandwidth, wherein the one or more RBs are disjoint with respect to the one or more additional RBs (UEs configured with DM-RS based transmission modes can be scheduled in MBSFN subframes; DL information is transmitted in RBs; see paragraph [0120] and Fig. 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park, Lee, Papasakellariou and Ng to determine DM-RS scheduled transmission to other UEs in order to schedule compatible UEs (see paragraph [0120] of Ng). 
	
Claims 12 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Park; in view of Mazzarese et al. (US 2017/0070865 A1).

	Regarding claim 12; Park discloses receiving, by a user equipment (UE), an indicator from a serving base station, wherein the indicator identifies that cell-specific reference signals (CRS) are to be transmitted in a multicast-broadcast single frequency network (MBSFN) region during one or more MBSFN subframe of a transmission frame (a base station transmits to a UE information about a transmission mode allocating CRSs to an MBSFN region of an MBSFN subframe; the information includes MBSFN subframe bitmap information supporting CRS transmission as a subset of bitmap information of the MBSFN subframe; see paragraph [0127]); either across a system bandwidth or across a portion of the system bandwidth (the CRS transmitted in the data region of the indicated MBSFN subframe may be allocated to a partial region of the data region of the indicated MBSFN subframe; see paragraphs [0020] and [0127]); in response to the indicator being received semi-statically (the information is transmitted via higher layer signal (semi-statically); see paragraph [0129]), refraining, by the UE, in response to the UE being configured in a non- CRS-based transmission mode, from attempted detection of the downlink transmissions during the one or more MBSFN subframes (based on the MBSFN subframe bitmap information supporting CRS transmission in an MBSFN region, the UE may operate in the DM-RS based transmission mode; when the UE operates in the DM-RS based transmission mode, the UE does not expect CRS transmission in a MBSFN region of the MBSFN subframe; see paragraphs [0127]-[0128]); or monitoring, by the UE, in response to the UE being configured in a non- CRS-based transmission mode, for the downlink transmissions scheduled in the MBSFN region during the one or more MBSFN subframes based on one of: the CRS- based fallback transmission mode or the non-CRS-based transmission mode with rate- matching around the CRS (no patentable weight is given due to the claim language one of). 
	Park discloses transmitting information about CRS transmission in an MBSFN subframe to a UE via a higher layer signal (semi-statically).
	Park does not explicitly disclose monitoring downlink transmission scheduled in the MBSFN region.
Mazzarese discloses in response to the indicator being received dynamically (the base station may send DCI to the UE to indicate the MBSFN subframe may include CRS in MBSFN region; see paragraphs [0094], [0098] and Fig. 4b), monitoring, by the UE, for the downlink transmissions scheduled in the MBSFN region during the one or more MBSFN subframes (the DCI is used to instruct the UE to receive, in an MBSFN subframe scheduled by the DCI, data of unicast transmission; if the MBSFN subframe includes the CRS, the UE uses the CRS to demodulate the unicast signal; see paragraphs [0094] and [0102]); and monitoring, by the UE, for a CRS-based downlink grant in a control channel transmitted at least one transmission segment before the MBSFN subframe (when the MBSFN subframe includes the CRS, a new information bit may be added to the DCI to perform foregoing indication; the UE uses the information bit to determine whether to use CRS in the MBSFN to demodulate the unicast signal; the DCI is transmitted by using PDCCH which is at least one transmission segment (symbols) before the MBSFN subframe; see paragraphs [0101], [0104] - [0106] and Fig. 4b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park and Mazzarese to transmit supporting CRS transmission in an MBSFN subframe indication in DCI (dynamically) in order to receive the unicast signal according to the MBSFN RS (see paragraph [0011]). 

claim 26; Park discloses at least one processor of a user equipment (UE) (processor; see Fig. 12); and  NRF Docket No. QLXX.P1249US182718 37/39a memory coupled to the at least one processor (memory; see Fig. 12), wherein the at least one processor is configured: to receive an indicator from a serving base station, wherein the indicator identifies that cell-specific reference signals (CRS) are to be transmitted in a multicast- broadcast single frequency network (MBSFN) region during one or more MBSFN subframes of a transmission frame (a base station transmits to a UE information about a transmission mode allocating CRSs to an MBSFN region of an MBSFN subframe; the information includes MBSFN subframe bitmap information supporting CRS transmission as a subset of bitmap information of the MBSFN subframe; see paragraph [0127]); in response to the indicator being received semi-statically (the information is transmitted via higher layer signal (semi-statically); see paragraph [0129]), refrain in response to the UE being configured in a non-CRS-based transmission mode, from attempted detection of the downlink transmissions during the one or more MBSFN subframes (based on the MBSFN subframe bitmap information supporting CRS transmission in an MBSFN region, the UE may operate in the DM-RS based transmission mode; when the UE operates in the DM-RS based transmission mode, the UE does not expect CRS transmission in a MBSFN region of the MBSFN subframe; see paragraphs [0127]-[0128]); or monitor in response to the UE being configured in a non-CRS-based transmission mode, for the downlink transmissions scheduled during the one or more MBSFN subframes based on one of: the CRS-based fallback transmission mode or the non-CRS-based transmission mode with rate-matching around the CRS (no patentable weight is given due to the claim language one of).
Park discloses transmitting information about CRS transmission in an MBSFN subframe to a UE via a higher layer signal (semi-statically).

Mazzarese discloses in response to the indicator being received dynamically (the base station may send DCI to the UE to indicate the MBSFN subframe may include CRS in MBSFN region; see paragraphs [0094], [0098] and Fig. 4b), monitoring, by the UE, for the downlink transmissions scheduled in the MBSFN region during the one or more MBSFN subframes (the DCI is used to instruct the UE to receive, in an MBSFN subframe scheduled by the DCI, data of unicast transmission; if the MBSFN subframe includes the CRS, the UE uses the CRS to demodulate the unicast signal; see paragraphs [0094] and [0102]); monitor for the CRS-based downlink grant in a control channel transmitted at least one transmission segment before the MBSFN subframe (when the MBSFN subframe includes the CRS, a new information bit may be added to the DCI to perform foregoing indication; the UE uses the information bit to determine whether to use CRS in the MBSFN to demodulate the unicast signal; the DCI is transmitted by using PDCCH which is at least one transmission segment (symbols) before the MBSFN subframe; see paragraphs [0101], [0104] - [0106] and Fig. 4b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park and Mazzarese to transmit CRS transmission in an MBSFN subframe indication in DCI (dynamically) in order to receive the unicast signal according to the MBSFN RS (see paragraph [0011]).

Claims 13-15, 20 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Park; in view of Mazzarese; and in further view of You et al. (US 2018/0212732 A1).

Regarding claims 13 and 27; Park discloses transmitting information about CRS transmission in an MBSFN subframe to a UE.
	The combination of Park and Mazzarese does not explicitly disclose enabling CRS-based channel estimation in at least one MBSFN subframe.
You discloses receiving, by the UE, the CRS-based downlink grant for at least one MBSFN subframe of the one or more MBSFN subframes (the eNB transmits the CRSs in MBSFN subframes at predetermined locations in each RB of all RBS; see paragraphs [0119] and [0183]); and enabling, by the UE, CRS-based channel estimation in the at least one MBSFN subframe (the UE performs channel estimation based on the CRSs in MBSFN; see paragraph [0119]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park, Mazzarese and You to enable CRS-based channel estimation in at least one MBSFN subframe to reduce overhead in RS transmission (see paragraph [0119] of You). 

	Regarding claim 14; Park discloses transmitting information about CRS transmission in an MBSFN subframe to a UE.
	The combination of Park and Mazzarese does not explicitly disclose performing channel estimation over system bandwidth.
You discloses wherein the CRS-based channel estimation is performed over one of: the system bandwidth or the portion of the system bandwidth, based on the indicator (the UE may use CRSs transmitted in a total system bandwidth region as well as a PRB region carrying the sPDSCH in channel estimation; see paragraph [0179]).


Regarding claim 15; Park discloses transmitting information about CRS transmission in an MBSFN subframe to a UE via a higher layer signal (semi-statically).
Mazzarese discloses wherein the at least one transmission segment includes at least one of: a subframe, a slot, or a symbol (the DCI may be transmitted by using PDCCH which is at least one transmission segment (symbols) before the MBSFN; see paragraphs [0104] - [0106] and Fig. 4b).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park and Mazzarese to transmit the grant in the DCI to indicate forgoing information (see paragraph [0106] of Mazzarese). 

Regarding claim 20; Park discloses transmitting information about CRS transmission in an MBSFN subframe to a UE.
The combination of Park and Mazzarese does not explicitly disclose performing channel estimation over system bandwidth.
You discloses enabling, by the UE, CRS-based channel estimation in the at least one MBSFN subframe when the UE is not scheduled for the downlink transmissions in the one or more MBSFN subframes (upon receipt of a specific DMRS-based DL DCI format on a PDCCH, the UE performs channel estimation on a corresponding PDSCH; DMRS is not scheduled to transmit in a MBSFN subframe; see paragraph [0115]), wherein the CRS-based channel estimation is performed over one of: the system bandwidth or the portion of the system bandwidth, based on the indicator (the UE may use CRSs transmitted in a total system bandwidth region as well as a PRB region carrying the sPDSCH in channel estimation; see paragraph [0179]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park, Mazzarese and You to perform channel estimation over system bandwidth to reduce a latency (see paragraph [0179]).

Claims 16-17 and 28-29 are rejected under 35 U.S.C. 103 as being unpatentable over Park; in view of Mazzarese; and in further view of Papasakellariou2 (US 2018/0070369 A1).

	Regarding claims 16 and 28; Park discloses receiving, by the UE, a downlink grant for data transmissions in the MBSFN region during the one or more MBSFN subframes (UEs supporting the CRS based transmission mode in the MBSFN can be scheduled in the specific time-frequency resource region; information about the specific time-frequency resource region may be transmitted to the UE; see paragraph [0129]).
The combination of Park and Mazzarese does not explicitly disclose performing rate matching data transmissions around CRS transmission.
Papasakellariou2 discloses rate-matching, by the UE, the data transmissions around the CRS transmissions within the one or more MBSFN subframes (DL transmissions need to be rate-matched around symbols used for CRS transmission in the MBSFN (see paragraph [0133]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park, Mazzarese and Papasakellariou2 

	Regarding claims 17 and 29; Park discloses receiving, by the UE, a downlink grant for data transmissions in the MBSFN region during the one or more MBSFN subframes (UEs supporting the CRS based transmission mode in the MBSFN can be scheduled in the specific time-frequency resource region; information about the specific time-frequency resource region may be transmitted to the UE; see paragraph [0129]).
The combination of Park and Mazzarese does not explicitly disclose performing rate matching data transmissions around CRS transmission.
Papasakellariou2 discloses rate-matching, by the UE, the data transmissions around any of the CRS transmissions that overlap the set of resources within the one or more MBSFN subframes (an NR UE, upon receiving a scheduling assignment to receive time-frequency resources that at least partially overlap with time-frequency resources indicated by NR SI, can rate match the respective reception; an NR SI can indicate MBSFN SFs (see paragraphs [0147] and [0151]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park, Mazzarese and Papasakellariou2 to perform rate matching data transmissions around CRS transmission to perform proper DL transmissions using MBSFN subframe (see paragraph [0133]). 

Claims 18 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Park; in view of Mazzarese; and in further view of Ko et al.  (US 2015/0312927 A1).

	Regarding claims 18 and 30; Park discloses transmitting control signal information for the CRS and/or DM-RS (non-CRS) transmission modes in an MBSFN subframe.
The combination of Park and Mazzarese does not explicitly disclose supporting CRS-based fallback transmission mode.
Ko discloses receiving, by the UE, a downlink grant for data transmissions in the MBSFN region during the one or more MBSFN subframes, wherein the downlink grant includes a trigger for the CRS-based fallback transmission mode (the terminal receives the PDSCH scheduled in the MBSFN subframe by the DCI format 1A, indicating fallback operation is supported in the CRS-based transmission method; see paragraphs [0182] and [0238]); monitoring, by the UE, for the data transmissions in the MBSFN region during the one or more MBSFN subframes (the terminal monitors the PDCCH when the DCI format 1A is transmitted in the CSS; see paragraphs [0145] – [0146]); and  NRF Docket No. QLXX.P1249US18271835/39 decoding, by the UE, the data transmissions based on the CRS-based transmission mode, in response to the trigger (the terminal decodes a PDSCH based on the determined PDSCH RE mapping and the control information; see claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park, Mazzarese and Ko to support CRS-based fallback transmission mode in order to be compliance with 3GPP standard (see paragraph [0145] of Ko).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Park; in view of Mazzarese; in view of Ko; and in further view of You.

claim 19; Park discloses transmitting information about CRS transmission in an MBSFN subframe to a UE.
	The combination of Park and Mazzarese does not explicitly disclose performing channel estimation over system bandwidth.
You discloses enabling, by the UE, CRS-based channel estimation in the at least one MBSFN subframe in response to the CRS-based fallback transmission mode (the UE receives the CRSs in MBSFN subframes at predetermined locations in each RB of all RBS; the CRS of the MBSFN subframe may be transmitted in the same manner as the legacy CRS (CRS-based fallback mode); see paragraphs [0119] and [0183]), wherein the CRS- based channel estimation is performed over one of: the system bandwidth or the portion of the system bandwidth, based on the indicator (the UE may use CRSs transmitted in a total system bandwidth region as well as a PRB region carrying the sPDSCH in channel estimation; see paragraph [0179]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Park, Mazzarese, Ko and You to perform channel estimation over system bandwidth to reduce a latency (see paragraph [0179]). 

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot in view of a new reference Lee et al. (US 2017/0105166 A1) being used in the current rejection.
 
The arguments with respect to Mazzarese fails to teach “monitoring, by the UE, for a CRS-based downlink grant in a control channel transmitted at least one transmission segment before the MBSFN subframe” in claim 12; the examiner respectfully disagree. 

Therefore, Mazzarese discloses the claimed invention.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NING LI whose telephone number is (571)270-0624. The examiner can normally be reached Monday, Tuesday, Thursday 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Rutkowski can be reached on (571) 270-1215. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/N.L/Examiner, Art Unit 2415

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415